DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2021 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1 recites the limitations "the polyester layer" and “the major component”.  There is insufficient antecedent basis for the limitations in the claim.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20, 22-24, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toudaiji et al. (JP 2004-131669) in view of Kiuchi et al. (2015/0338563).
Regarding claims 1, 2, 4-8, 12, 14, and 29:  Toudaiji et al. teach a biaxially oriented polyester film [0057; Examples] comprising 5-50 wt% of the claimed polymeric phosphonate flame retardant [0025-0028, 0035-0045; Claim 2; Examples] and 90 wt% polyethylene terephthalate as the polyester [Examples].  Toudaiji et al. teach dispersing particles in the composition before forming the polyester film.
Toudaiji et al. fail to teach a metal cation.
However, Kiuchi et al. teach sodium polyacrylate as a dispersant for improving the dispersion of particles in a composition for forming a polyester film [0272, 0275].  Kiuchi et al. teach using 0.2 mass% or more of the sodium polyacrylate relative to the amount of particles [0277].

Regarding claim 3:  Toudaiji et al. teach an intrinsic viscosity of the film in a range of from 0.55 to 2 dl/g [0055; Examples].
Regarding claim 10:  Toudaiji et al. teach a phosphorous-containing group content of 25 wt% [0114; Examples].
Regarding claim 11:  Since the compound is the same as claimed, it will possess the claimed Tg.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claims 13, 17, 18, 22-24:  Since the film is the same as claimed, it will possess the claimed properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are 
Regarding claim 15:  Toudaiji et al. teach that the polyester has an intrinsic viscosity of 0.60 to 2 dl/g, with examples at least 0.65 dl/g [0055; Examples].  
Regarding claim 16:  Toudaiji et al. teach a film thickness of 6 microns [0126; Examples].
Regarding claim 19:  Toudaiji et al. teach a monolayer film [Examples].
Regarding claims 20 and 30:  Toudaiji et al. teach a film coated with an acrylic resin [0060; 0088-0095].


Claims 1-19, 21-24, 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagumba et al. (2014/0000751) in view of Kiuchi et al. (2015/0338563).
Regarding claims 1, 4, 12, 21, and 31:  Kagumba et al. teach a film [0095; Claim 47] comprising a block polyester-phosphonate copolymer [Examples], wherein the phosphate is about 1 to about 80 wt% of the reaction mixture and the polyester is polyethylene terephthalate [0015; Examples].  Kagumba et al. teach adding filler particles to their composition [0016].
The amount of phosphonate and polyethylene terephthalate overlaps the claimed range.
prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Kagumba et al. fail to teach the claimed salt.
However, Kiuchi et al. teach sodium polyacrylate as a dispersant for improving the dispersion of particles in a composition for forming a polyester film [0272, 0275].  Kiuchi et al. teach using 0.2 mass% or more of the sodium polyacrylate relative to the amount of particles [0277].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 0.2 mass% or more of sodium polyacrylate as taught by Kiuchi et al. to the film of Kagumba et al. to improve the dispersion of the particles within the film.  
Regarding claim 2:  All films will have an orientation.
Regarding claims 5-8 and 29:  Kagumba et al. teach the claimed structure [0008-0010, 0047-0051; Examples].
Regarding claim 9:  Kagumba et al. teach a molecular weight of from about 10,000 to about 100,000 g/mol [0060; Examples].
Regarding claim 10:  Kagumba et al. teach a phosphorous content of from about 0.5 to about 15% [0054; Examples].
Regarding claim 11:  Kagumba et al. teach the claimed Tg [Examples].

Regarding claim 14:  Kagumba et al. teach PET [Examples].
Regarding claim 16:  Kagumba et al. teach about 5 micron thickness [0097].
Regarding claim 19:  The skilled artisan would immediately envisage a monolayer film.

Claims 20 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagumba et al. (2014/0000751) and Kiuchi et al. (2015/0338563) as applied to claim 1 above further in view of Toudaiji et al. (JP 2004-131669).
Kagumba et al. fail to teach a coating layer on their film.
However, Toudaiji et al. teach coating an acrylic polymer layer on an analogous polyester film to produce a laminate [0060].
.  


Response to Arguments
Applicant's arguments filed 11/3/2021 have been fully considered but they are not persuasive. 
The Applicant has made the argument that Kiuchi prefers a cellulose ester resin, and that the skilled artisan would only use the dispersant of Kiuchi when fine particles are present.  This is not persuasive because Kiuchi et al. teach that polyethylene terephthalate is an example of their hygroscopic resin [0173].  Kiuchi et al. is not lmited to cellulose ester resins.  Patents are relevant prior art for all that they contain and not just the preferred embodiments.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). See MPEP 2123.  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763